                        Case 5:20-cv-05194-EJD Document 7 Filed 07/29/20 Page 1 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                    1RUWKHUQ 'LVWULFW RI &DOLIRUQLD
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB




                            Plaintiff(s)
                                 Y                                                     &LYLO$FWLRQ1R




                           Defendant(s)


                                                 6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH




       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T
                                                                                               CLERK
                                                                                               CL    OF COURT
                                                                          D
                                                                                                  Susan Y. Soong
                                                                                                    CO
                                                                      E
                                                                    IT




                                                                                                      UR
                                                                  UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




'DWH      7/29/2020
                                                                                                     OR
                                                                    HE




                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                                                                Signature of Clerk or Deputy Clerk
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C
                                                                                         C
                         Case 5:20-cv-05194-EJD Document 7 Filed 07/29/20 Page 2 of 2

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

               ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

               ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

               ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                   ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

               ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                         RU

               2WKHU (specify):
                                                                                                                                         


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                     


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
